Case 2:17-cv-04540-DGC Document 401-1 Filed 09/23/20 Page 1 of 3




                        Exhibit
                          A
       Case 2:17-cv-04540-DGC Document 401-1 Filed 09/23/20 Page 2 of 3



 1

 2                           IN THE SUPERIOR COURT

 3                  IN AND FOR THE COUNTY OF MARICOPA

 4

 5
     STATE OF ARIZONA,                  )   CR2015-144211-001
                                        )
 6              Plaintiff,              )   PARTIAL TRANSCRIPT OF ORAL
                                        )   ARGUMENT HELD ON JUNE 22,
 7
         vs.                            )   2020 BEFORE COMMISSIONER
 8                                      )   WILLIAM WINGARD
     LESLIE ALLEN MERRITT, JR.,         )
 9                                      )
                Defendant               )
10
                                        )
11                                      )

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                       1
        Case 2:17-cv-04540-DGC Document 401-1 Filed 09/23/20 Page 3 of 3



 1   Appearances:
 2
     On behalf of the State of Arizona:             Barbara Marshall, Esq.
 3                                                  Deputy County Attorney
 4
     On behalf of Defendant Leslie                  Jason Lamm, Esq.
 5   Allen Merritt, Jr.

 6                            EXCERPT OF PROCEEDINGS
 7
     10:38:06 A.M.
 8
     (Ms. Marshall)
 9

10
     We have heard concerns from civil counsel that whatever this Court rules

11   would be used in the civil case, so as far as I know, there is not a stipulation
12   that would preclude this Court’s ruling on the motion for clearance coming in
13
     in the civil case. If that has occurred, that is news to me. And we do have a
14
     concern that this motion was filed at a critical time in the civil case, which is
15

16   ongoing and goes to the exact issues raised in the clearance motion.

17                                     #      #      #
18

19

20

21

22

23

24

25

26

                                              2
